Citation Nr: 9936174	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  98-04 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for growths on eyes 
(pterygia). 

3.  Entitlement to service connection for sinusitis. 

4.  Entitlement to service connection for joint pain, 
including as due to an undiagnosed illness. 

5.  Entitlement to service connection for a skin rash 
(urticaria), including as due to an undiagnosed illness. 

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971, December 1972 to November 1975, and from 
December 1990 to May 1991, including service in the 
Southwestern Asia theater of operations during the Persian 
Gulf War from January 7, 1991 to April 13, 1991, with 
additional Reserve service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in December 
1997 and April 1998 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.  The 
December 1997 rating decision denied service connection for 
PTSD, growths on eyes (pterygia), sinusitis, and joint pain, 
including as due to an undiagnosed illness, and skin rash 
(urticaria), including as due to an undiagnosed illness.  The 
April 1998 rating decision denied a reopening of the 
veteran's claim for service connection for a right knee 
condition (from a prior final denial in December 1993).  


FINDINGS OF FACT

1.  There is no competent medical evidence of record of 
either a clear diagnosis of PTSD or a diagnosis of PTSD 
pursuant to 38 C.F.R. § 4.125(a). 

2.  The veteran's growths on eyes (pterygia) pre-existed his 
period of service from December 1990 to May 1991.  

3.  There is no competent medical evidence of record to 
demonstrate that the veteran's growths on eyes (pterygia) 
increased in disability during service from December 1990 to 
May 1991.

4.  There is no competent medical evidence of record of a 
currently diagnosed disability of sinusitis, and no medical 
evidence of a nexus between current symptomatology and the 
veteran's service. 

5.  The veteran had active military service in the Southwest 
Asia theater of operations from January 7, 1991 to April 13, 
1991. 

6.  There is no evidence of record of objective indications 
of a chronic disability of joint pain either manifest in 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or manifest to a degree of 10 percent or 
more after service separation. 

7.  There is no medical evidence of a current diagnosis 
manifested by joint pain, no medical evidence of a nexus 
between the veteran's service and his current degenerative 
changes of the joints, and no evidence of record to 
demonstrate that degenerative changes of the joints were 
manifested to a degree of 10 percent disability within a year 
from service separation. 

8.  There is no medical evidence of a nexus between the 
veteran's service and his currently diagnosed urticaria.

9.  The RO initially denied service connection for residuals 
of a right knee injury in 

a December 1993 rating decision; the veteran was notified of 
this denial in January 1994 but did not respond to the 
decision within one year of such notification.

10.  Evidence added to the record since the December 1993 RO 
rating decision is of sufficient significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim. 

11.  There is no competent medical evidence of record to 
demonstrate a nexus between the veteran's current 
degenerative arthritis of the right knee and his service, 
including a right knee injury in March 1991. 


CONCLUSIONS OF LAW

1.  The veteran's claims of entitlement to service connection 
for PTSD, growths on eyes (pterygia), sinusitis, skin rash 
(urticaria), and joint pain (including skin rash and joint 
pain as due to undiagnosed illnesses) are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); VAOPGCPREC 4-99. 

2.  The December 1993 RO rating decision, denying entitlement 
to service connection for a right knee injury, is final.  38 
U.S.C.A. § 7105 (West 1991). 

3.  Evidence received since the December 1993 rating decision 
is new and material, and the veteran's claim for service 
connection for residuals of a right knee injury is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 
20.302, 20.1103 (1999). 

4.  The veteran's claim of entitlement to service connection 
for residuals of a right knee injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Where a veteran who 
served for 90 days or more during a period of war develops 
arthritis to a degree of 10 percent or more within one year 
from separation from such service, such disease may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
1991); 38 C.F.R. 3.307, 3.309 (1999).

The initial question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  The veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual" that a claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim, and the claim must fail.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

In order for a service connection claim to be well grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Epps v. Gober, 126 F.3d 1464, 
1468 (1997).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such a condition.  Savage v. Gober, 10 Vet. App. at 495-
97.  That evidence must be medical, unless it relates to a 
condition that the Court has indicated may be attested to by 
lay observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) "if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage at 498. 

I.  Service Connection: PTSD

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (1999).  Prior to the effective date of this 
regulation on June 18, 1999, and at the time of the RO's 
December 1997 rating decision on appeal, the previous 
requirements for service connection for PTSD were: medical 
evidence establishing a clear diagnosis of the condition; 
credible supporting evidence that the claimed stressor 
actually occurred; and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1997).

Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The substance of 
the previous 38 C.F.R. § 3.304(f) has not been significantly 
altered.  Under the new regulation, the three requirements 
remain essentially unchanged.  Among other things, it still 
requires medical evidence of a current diagnosis of PTSD.  
See 38 C.F.R. § 3.304(f) (1999).  Moreover, as the veteran 
was advised (in the December 1997 rating decision and April 
1998 statement of the case) of the necessity of presenting a 
diagnosis of PTSD, and as there is no medical diagnosis of 
PTSD of record, as required under either the new regulation 
(DSM-IV) or old regulation ("clear diagnosis"), the Board 
finds that the veteran was not prejudiced by not being 
notified of the change in the regulation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

The evidence of record, even assuming its credibility, does 
not reflect a diagnosis of PTSD.  Service medical records are 
negative for a diagnosis of PTSD.  A VA PTSD examination in 
June 1998 resulted in the impression of no Axis I diagnosis.  
The examiner indicated that the veteran had some very mild 
symptoms, but they did not meet the threshold for diagnosing 
him as having PTSD. 

The Court has held that "[i]n order for the veteran to be 
awarded a rating for service-connected [disability], there 
must be evidence both of a service-connected disease or 
injury and a present disability which is attributable to such 
disease or injury."  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Without a medical 
diagnosis of current disability, the claim for service 
connection for PTSD must be viewed as not well-grounded.  
38 U.S.C.A. § 5107(a). 

As the veteran has not presented a well-grounded claim of 
entitlement to service connection for PTSD, to include a 
current diagnosis of PTSD, the Board does not reach the 
question of whether the veteran was engaged in combat with 
the enemy, or whether the reported in-service stressors have 
been verified.  As the veteran's claim is not well grounded, 
VA has no further duty to assist the veteran in developing 
the record to support this claim.  See Epps, 126 F.3d at 
1467-68.

II. Service Connection: Pterygia

Service connection may be granted if a disability of the 
eyes, pterygia, was incurred or aggravated during service.  
38 U.S.C.A. §§ 1101, 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.306 (1999).  A pre-existing injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a specific finding that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (1999).  

Service medical records for the veteran's periods of service 
from January 1969 to January 1971 and December 1972 to 
November 1975 are negative for complaints, findings, or 
diagnosis of pterygia.  

Private treatment records of the veteran by Mark Keisler, 
M.D. reflect that in 1986 the veteran reported a 4 year 
history of medial edema growth with discomfort, with 
photophobia, and decreased visual acuity after reading, which 
was diagnosed as hyperopia. The veteran subsequently, in 1987 
and 1988, complained of eye irritation, dry eyes, problems 
reading, and blurring, including presbyopia.  In January 
1990, the veteran was diagnosed as having pterygiums with no 
growth.  

Reserve service medical records reflect that in July 1987 the 
veteran complained of a feeling of trash in his eyes.  On a 
Report of Medical History in May 1989, the veteran indicated 
a history of eye trouble. 

A Report of Medical History during active service in April 
1991 noted the veteran's use of hypo tears lubricating drops 
during service, though the veteran indicated no eye trouble 
at that examination. 

Subsequent to his period of active duty service from December 
1990 to May 1991, on a Medical Certificate for Reserve 
service, dated in March 1992, the veteran certified that he 
had no medical defect, disease, or disability which would 
disqualify him from full military duty.  An examination in 
February 1992 by Ronald Collins, M.D., noted a history of dry 
eyes.  In December 1992, Dr. Keisler's examination of the 
veteran resulted in diagnoses of pterygium (bilaterally), 
presbyopia, and dry eye symptoms.  At a periodic Reserve 
examination in July 1993, the veteran again reported a 
history of eye trouble, while examination of the eyes 
revealed defective near vision.  

The evidence of record demonstrates that, prior to the 
veteran's period of active service from December 1990 to May 
1991, and subsequent to his previous period of active 
service, he had a several year history of eye problems, 
including eye irritation and dry eyes, and a diagnosis of 
pterygiums.  The evidence reflects that during his active 
service eye drop treatment for dry eyes was continued.  
However, there is no competent medical evidence of record to 
demonstrate that the veteran's growths on eyes (pterygia) 
increased in disability during service, including the 
veteran's acknowledgment in April 1991, prior to separation, 
of having no eye trouble.  For these reasons, the Board must 
find that the veteran's claim for service connection for 
growths on eyes (pterygia) is not well grounded.  38 U.S.C.A. 
§ 5107(a). 

III. Service Connection: Sinusitis

The veteran contends that he currently has sinusitis which 
began during active service in Saudi Arabia.  Service medical 
records from the veteran's first two periods of active 
service are negative for complaints, findings, or diagnoses 
of sinusitis.  On a Reserve examination in March 1982, 
several years after the second period of active service and 
prior to his third period of active service, the veteran 
reported a history or current complaints of sinusitis.  

With regard to the veteran's period of active service, on a 
Report of Medical History during active service in April 
1991, the veteran denied complaints or history of sinusitis.  
A private examination in February 1992 reflects no complaints 
or history of sinusitis.  Likewise, on a Report of Medical 
History in July 1993, the veteran again denied complaints or 
history of sinusitis.  

In August 1997, the veteran filed his claim for service 
connection for sinusitis.  At a VA compensation examination 
in October 1997, the veteran reported a history of what he 
thought was sinus infections in about 1991.  A CAT scan of 
the sinuses revealed minimal evidence of inflammatory sinus 
disease, interpreted by the VA examiner as within normal 
limits.  The resulting diagnoses were probably mild nasal 
allergy, with no evidence of sinusitis, and "doubt that the 
patient has had any significant sinus disease in the past."  
An October 1997 letter by Lisa Hutto, M.D., indicates that 
the veteran had been under her care for the treatment of, 
among other things, allergic rhinitis "with a history of 
sinus problems since December, 1994."  

In this case, there is no competent medical evidence of a 
currently diagnosed disability of sinusitis.  The December 
1994 entry by Dr. Hutto reflects an impression of sinusitis 
by history, with no evidence at that time of significant 
inflammatory disease of the paranasal sinuses, with the 
sinuses found to be clear and well pneumatized. 

Moreover, even assuming, arguendo, that the veteran had a 
current diagnosis of sinusitis, there is no competent medical 
evidence of a nexus between any current symptomatology and 
the veteran's service.  The history of sinusitis presented by 
the veteran to Dr. Hutto in December 1994 was of one 
occurrence of sinusitis in 1994 and one occurrence in 
November 1993.  Dr. Hutto only indicated a history of 
sinusitis which, even assuming the credibility of the history 
(solely for the purpose of determining whether the veteran 
has presented a well-grounded claim), the "history" only 
extends back to 1993, notably 2 and 1/2 years after separation 
from service.  The October 1997 VA examination did not result 
in a diagnosis of sinusitis.  While, at the October 1997 VA 
examination, the veteran mentioned a history of sinusitis in 
1991, there is no history of continued symptomatology from 
then until November 1993.  

Moreover, there is no competent medical opinion relating the 
current symptomatology to a reported history of sinusitis 
symptomatology.  See Savage, 10 Vet. App. 498.  For these 
reasons, the Board must find that the veteran's claim for 
service connection for sinusitis is not well grounded.  
38 U.S.C.A. § 5107(a). 

IV. Service Connection: Joint Pain 

Service connection may be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2001.  38 C.F.R. § 3.317(a)(1)(i) (1999).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2-5) (1999).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (1999).

In order to establish a well-grounded claim of entitlement to 
service connection for a disorder as due to an undiagnosed 
illness, the veteran must present at least some evidence of: 
(1) active service in the Southwest Asia theater of 
operations during the Persian Gulf War; (2) the manifestation 
of one or more signs or symptoms of undiagnosed illness; (3) 
objective indications of chronic disability during the 
relevant period of service or to a degree of disability of 10 
percent or more within the specified presumptive period; and 
(4) a nexus between the chronic disability and the 
undiagnosed illness.  VAOPGCPREC 4-99. 

The veteran contends that he has joint pain as the result of 
his active duty service in Saudi Arabia.  The veteran's 
service medical records for the period of service from 
December 1990 to May 1991 are negative for complaints, 
findings, or diagnosis of joint pain, except for right knee 
pain.  At an April 1991 examination during service, the 
veteran reported no history or current complaints of swollen 
or painful joints or skin diseases. 

In this veteran's case, the evidence shows that the veteran's 
complaints of joint pain have not resulted in a diagnosed 
disability.  A private examination in February 1992 diagnosed 
joint pain at the shoulders, hand, and knees, of unknown 
etiology.  At an examination in July 1993, the veteran 
indicated a history or current complaints of swollen or 
painful joints, but only in reference to report of right knee 
injury in Saudi Arabia.  Even though the October 1997 VA 
examination indicated X-ray findings of "degenerative 
changes" of the elbows, shoulders, wrists, knees, hip 
joints, and ankles and feet, the resulting diagnosis was 
migratory polyarthralgia.  Arthralgia is defined as simply 
pain in a joint.  Mykles v. Brown, 7 Vet. App. 372, 373 
(1995).  Joint pain is a symptom, but is not a clinical 
diagnosis.  38 C.F.R. § 3.317(b)(5). 

In order to establish a well-grounded claim of entitlement to 
service connection for a disorder as due to an undiagnosed 
illness, the veteran must present at least some evidence of 
objective indications of chronic disability either during the 
relevant period of service or to a degree of disability of 10 
percent or more within the specified presumptive period.  See 
VAOPGCPREC 4-99; 38 C.F.R. § 3.317(a)(1). In this case, the 
only evidence consists of the veteran's written statements 
and history presented upon examination that his joint pain 
began in August 1991.  However, the requirement of 
"objective indications" appears to contemplate evidence 
other than the veteran's own statements or testimony.  See 
VAOPGCPREC 4-99; 38 C.F.R. § 3.317(a)(1).  Service medical 
records, including a report of service separation examination 
in April 1991, are negative for complaints, findings, or 
diagnosis of joint pain.  The veteran has presented no 
evidence of objective indications of joint pain during 
service.  Joint pain of the shoulders, hand, and knees was 
first noted after service in February 1992.  

The only "objective indications" consist of the October 
1997 VA examination's clinical findings of degenerative 
changes of various joints.  However, this evidence does not 
constitute evidence that the veteran's reported joint pain 
has been to a degree of disability of 10 percent or more at 
any time since service separation, as the October 1997 VA 
examination included in the impression that there were no 
significant abnormal findings on physical examination.  There 
is no evidence of exacerbations of joint pain (including in a 
well-established diagnosis), limitation of motion to a degree 
of 10 percent, including due to pain on motion, or continuous 
medication required for control of joint pain.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5002, 5003, 5025 (1999).  

With regard to a claim for service connection for joint pain 
on a direct basis, in this case, the medical evidence of 
record does not demonstrate a current clinical diagnosis 
manifested by joint pain.  Even assuming that the October 
1997 X-ray findings of degenerative changes are tantamount to 
a current diagnosis of degenerative arthritis, there is no 
competent medical evidence of a nexus between the veteran's 
degenerative changes and his service.  The October 1997 
examination report specifically noted the veteran's history 
or onset of joint pain in August 1991, after service 
separation, and there is no evidence of record that 
degenerative arthritis was manifested to a degree of 10 
percent disability within a year from service separation.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  For these 
reasons, the Board must find that the veteran's claim for 
service connection for joint pain, including as due to an 
undiagnosed illness, is not well grounded.  38 U.S.C.A. 
§ 5107(a); VAOPGCPREC 4-99. 

V. Skin Rash

The veteran contends that he has a chronic skin rash as the 
result of his active duty service in Saudi Arabia.  The 
veteran's service medical records for the period of service 
from December 1990 to May 1991 are negative for complaints, 
findings, or diagnosis of urticaria.  At an April 1991 
examination during service, the veteran reported no history 
or current complaints of skin diseases.

In this veteran's case, the evidence shows that the veteran's 
skin condition has been diagnosed as urticaria in October 
1994.  An October 1997 VA examination resulted in the 
diagnosis of urticaria, which the examiner indicated was 
"certainly a recognized clinical entity and has no other 
necessary associations with another active disease process." 

In order to establish a well-grounded claim of entitlement to 
service connection for a disorder as due to an undiagnosed 
illness, the evidence must demonstrate an undiagnosed 
illness.  See VAOPGCPREC 4-99.  There is nothing in the 
record to suggest that any of the various medical examiners 
have found (or even suspect) that any of the veteran's skin 
disorders are due to any disability which is not capable of 
medical diagnosis.  As urticaria has been medically 
diagnosed, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 cannot be used to establish service connection.  As 
such, 38 C.F.R. § 3.317 (1999), which concerns disabilities 
due to an undiagnosed illness, is not for application, and 
the veteran's claim may be considered only on a direct 
service connection basis.  See Combee v. Brown, 34 F.3d 1039, 
1043-45 (Fed. Cir. 1994). 

Even assuming the credibility of the evidence, including the 
veteran's reported histories of symptomatology, for the 
purpose of determining whether he has presented a well-
grounded claim for service connection, in this case, there is 
no medical evidence of record indicating a nexus between his 
active service and his urticaria, first diagnosed in 1994.  A 
VA compensation examination in October 1997 revealed no 
evidence of active urticarial eruption, and the diagnosis was 
chronic/recurrent urticaria of unclear etiology. 

While the veteran may sincerely believe that he suffers from 
certain disorders which are related to service, it should be 
emphasized that medical diagnoses and opinions as to medical 
causation cannot be rendered by a lay person.  As such, the 
veteran's statements and testimony as to such medical matters 
does not constitute evidence to render his claims well 
grounded under 38 U.S.C.A. § 5107(a); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  As there is no competent medical 
evidence of a nexus between the veteran's urticaria and his 
service, the Board must find that the veteran's claim for 
service connection for a skin condition (urticaria), 
including as due to an undiagnosed illness, is not well 
grounded.  38 U.S.C.A. § 5107(a); VAOPGCPREC 4-99. 

The Board believes that the above discussion is sufficient to 
notify the veteran of the type of evidence required to 
complete his application for service connection for the 
claimed disabilities.  See McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997). 

VI. New and Material Evidence: Right Knee Condition

Generally, a final decision issued by an RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. 
§ 7105(c) (West 1991).  The exception to this rule is 
38 U.S.C.A. § 5108 (West 1991), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

38 C.F.R. § 3.156(a) (1999) provides that "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  See generally 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir.1998).

In this case, as there is a prior unappealed rating decision, 
the claim may not be reopened and allowed unless new and 
material evidence is presented.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 3.156(a).  A December 1993 rating decision denied 
service connection for right knee injury, gouty arthritis of 
the right knee.  The December 1993 rating decision became 
final when the veteran did not file a notice of disagreement 
within one year of January 1994, the date that he was 
notified of the unfavorable determination.  See 38 U.S.C.A. 
§ 7105(b),(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1999).  

The evidence which was of record at the time of the December 
1993 RO rating decision included service medical records, 
treatment records from an Air National Guard Base, and a June 
1993 VA compensation examination.  A December 1990 entry in 
the medical records reflects that the veteran reported he had 
been diagnosed with gouty arthritis and had been put on two 
anti-inflammatory medications for this.  

Service medical records reflect that in March 1991 the 
veteran was seen for bilateral knee pain as the result of 
playing basketball in soft sand.  Examination revealed slight 
tenderness at the posterior knee, assessed as right knee 
inflammation.  A follow-up visit in March 1991 noted 
complaints of occasional right knee pain and stiffening, 
while examination noted tenderness at the posterior right 
knee and medial aspect.  In April 1991, the veteran reported 
a right knee injury in March 1991 while in Saudi Arabia, 
which resulted in the impression of possible medial meniscus 
tear.  An X-ray revealed minimal cortical thickening of the 
posterior proximal tibia shaft.  

A February 1992 examination report reflects the veteran's 
reported history of left knee pain in Saudi Arabia in March 
1991 as the result of playing basketball, and a history of 
right knee pain six years previous as the result of playing 
basketball, but reported that he recovered quickly from this.  
Findings included pronounced increase in patellar mobility 
bilaterally associated with quadriceps weakness laterally, 
and some patellofemoral crepitus present bilaterally, 
resulting in the impression of increased patellar mobility at 
the knees, consider chondromalacia patella.  

The June 1993 VA compensation examination revealed mild 
degenerative changes about the right knee.  At a July 1993 
periodic examination, the veteran reported a history of right 
knee injury while in Saudi Arabia.  Examination found no 
swelling or tenderness of the right knee, and evaluated the 
lower extremities as normal.  

Based on this evidence, the RO, in a December 1993 rating 
decision, found that the April 1991 findings in service were 
the same as the veteran's preexisting gouty arthritis, and 
had not been aggravated during service.  

Since the December 1993 rating decision, the veteran has 
submitted duplicates of various documents, including service 
medical records and a February 1992 examination report.  The 
Board finds that these are not new in that they have been 
previously submitted and were of record at the time of the 
December 1993 rating decision.  

Other pertinent evidence added to the record since the 
December 1993 rating decision includes an October 1997 VA 
compensation examination report and the veteran's statement.  
In a written statement, which appears to have been received 
in March 1998, the veteran indicated that he injured his 
right knee in Saudi Arabia during Desert Storm while playing 
basketball, and was still having problems with his knee, such 
as squatting and kneeling on hard surfaces or participating 
in sports.  The October 1997 VA compensation examination 
reflects that: the veteran reported that joint problems began 
in August 1991; examination revealed range of motion of the 
right knee from 0 to 120 degrees, with X-rays of the knees 
which revealed degenerative changes (described as minimal 
joint space narrowing of the medial compartments bilaterally 
and minimal degenerative change, minimal degenerative change 
present within the patellofemoral compartments bilaterally, 
and mild degenerative change in the lateral compartments).  

The Board finds that this evidence added to the record since 
the December 1993 rating decision is sufficiently significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See 38 C.F.R. § 3.156(a).  Accordingly, 
the veteran's claim for service connection for residuals of a 
right knee injury is reopened.  See 38 C.F.R. § 3.104(a); 
Hodge, supra.

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc); Winters v. West, 12 Vet. App. 
203 (1999) (en banc).  Under the Elkins test, the first step 
is to determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) to reopen the 
prior claim.  If so, then the second step, whereby 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see Justus 
v. Principi, 3 Vet. App. 510 (1992), the claim as reopened 
(and as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  If the claim is 
not well grounded, the "adjudication process must come to a 
screeching halt despite reopening because a claim that is not 
well grounded cannot be allowed."  Winters v. West, 12 Vet. 
App. at 206.  If the claim is well grounded, then VA must 
ensure that the duty to assist has been fulfilled before 
proceeding to the third step, a merits adjudication.  Id.

While new and material evidence has been presented to reopen 
the veteran's claim, the evidence of record does not 
demonstrate that the claim for service connection for 
residuals of a right knee injury is well grounded.  There is 
simply no competent medical evidence of record to demonstrate 
a nexus between the veteran's currently diagnosed 
degenerative arthritis of the right knee and his service, 
including an injury in service in March 1991.  See 
38 U.S.C.A. § 5107(a).  The February 1992 examination report 
noted clinical findings of increased patellar mobility, and 
suggested that chondromalacia patella could be the underlying 
disorder, but did not relate any of the current findings to 
the noted history of an in-service (left) knee injury in 
March 1991.  The June 1993 examination report noted X-ray 
findings revealing mild degenerative changes about the right 
knee, but did not relate these findings to the reported right 
knee injury in March 1991.  The July 1993 periodic 
examination noted the veteran's history of right knee injury, 
but did not find a currently diagnosable disability.  The 
October 1997 VA compensation examination noted X-ray findings 
of degenerative changes, and noted the veteran's history of 
joint problems beginning in August 1991, but did not offer an 
etiology opinion relating the current right knee disorder to 
service.  

Regardless of the veteran's perception, the medical evidence 
of record does not demonstrate the required medical nexus.  
The Board notes the veteran's sincere belief that his 
currently diagnosed degenerative arthritis of the right knee 
is etiologically related to a right knee injury in service in 
March 1991.  However, while a lay person is competent to 
describe symptoms, he is not competent to offer evidence 
which requires medical knowledge, such as a determination of 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Stadin v. Brown, 8 Vet. App. 280, 284 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (if the 
only evidence on a medical issue is the testimony of a lay 
person, the claimant does not meet the burden imposed by 38 
U.S.C. section 5107(a) and does not have a well-grounded 
claim); Moray v. Brown, 5 Vet. App. 211, 214 (1993) 
(unsupported by medical evidence, a claimant's personal 
belief, however sincere, cannot form the basis of a well-
grounded claim).  For this reason, the Board must find the 
veteran's claim for service connection to be not well 
grounded.  See 38 U.S.C.A. § 5107(a).  No further action, 
including a REMAND for further development, is required.  See 
Winters at 206. 

As the veteran has not presented a well-grounded claim for 
service connection for residuals of a right knee injury, the 
duty to assist the veteran, to include an additional VA 
compensation examination, does not arise.  See Epps; see also 
Morton v. West, No. 96-1517 (U.S. Vet. App. July 14, 1999) 
(absent the submission of a well-grounded claim, the 
Secretary cannot undertake to assist a veteran in the 
development of his or her claim). 


ORDER

Because they are not well-grounded, the veteran's claims of 
entitlement to service connection for PTSD, growths on eyes 
(pterygia), sinusitis, skin rash (urticaria), including as 
due to an undiagnosed illness, and joint pain, including as 
due to an undiagnosed illness, are denied. 

New and material evidence having been submitted to reopen the 
veteran's claim for service connection for residuals of a 
right knee injury, the appeal to this extent is granted. 


Because it is not well-grounded, service connection for 
residuals of a right knee injury is denied.


		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

